





Exhibit 10.15




KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
THIS AGREEMENT, made and entered into as of the ___ day of __________, 20__, by
and between nVent Electric plc, an Irish public limited company (hereinafter
referred to as the “Company”), and __________ (hereinafter referred to as the
“Executive”).
W I T N E S S E T H
WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;
WHEREAS, the Company desires to continue to attract and retain dedicated and
skilled management employees in a period of industry consolidation, consistent
with achieving the best possible value for its shareholders in any change in
control of the Company;
WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing a potential conflict of interest between the Company’s needs for the
Executive to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Executive’s reasonable personal concerns regarding future employment with the
Employer and economic protection in the event of loss of employment as a
consequence of a change in control;
WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable economic security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition;
WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company; and
WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:


14826-7445-4882.2



--------------------------------------------------------------------------------







Exhibit 10.15




1.Definitions.
(a)    Accrued Benefits. The Executive’s “Accrued Benefits” shall include the
following amounts, payable as described herein: (i) all base salary for the time
period ending with the Termination Date; (ii) reimbursement for any and all
monies advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Employer for the
time period ending with the Termination Date; (iii) any and all other cash
earned through the Termination Date and deferred at the election of the
Executive or pursuant to any deferred compensation plan then in effect; (iv)
notwithstanding any provision of any cash bonus or cash incentive compensation
plan applicable to the Executive, but subject to any irrevocable deferral
election then in effect, a lump sum amount, in cash, equal to the sum of (A) any
cash bonus or cash incentive compensation that has been allocated or awarded to
the Executive for a fiscal year or other measuring period under the plan that
ends prior to the Termination Date but has not yet been paid (pursuant to
Section 5(e) or otherwise) and (B) a pro rata portion to the Termination Date of
the aggregate value of all contingent bonus or incentive compensation awards to
the Executive for all uncompleted periods under the plan calculated as to each
such award as if the Goals with respect to such bonus or incentive compensation
award had been attained; and (v) all other payments and benefits to which the
Executive (or in the event of the Executive’s death, the Executive’s surviving
spouse or other beneficiary) may be entitled on the Termination Date as
compensatory fringe benefits or under the terms of any benefit plan of the
Employer, excluding severance payments under any Employer severance policy,
practice or agreement in effect on the Termination Date. Payment of Accrued
Benefits shall be made promptly in accordance with the Company’s prevailing
practice with respect to clauses (i) and (ii) or, with respect to clauses (iii),
(iv) and (v), pursuant to the terms of the benefit plan or practice establishing
such benefits.
(b)    Act. The term “Act” means the Securities Exchange Act of 1934, as
amended.
(c)    Affiliate and Associate. The terms “Affiliate” and “Associate” shall have
the respective meanings ascribed to such terms in Rule l2b-2 of the General
Rules and Regulations under the Act.
(d)    Annual Cash Compensation. The term “Annual Cash Compensation” shall mean
the sum of (i) the Executive’s Annual Base Salary (determined as of the time of
the Change in Control of the Company or, if higher, immediately prior to the
date the Notice of Termination is given) plus (ii) an amount equal to the
greatest of the Executive’s annual cash incentive target bonus for the fiscal
year in which the Termination Date occurs, the annual cash incentive bonus the
Executive received during the fiscal year prior to the Change in Control of the
Company or the annual cash incentive bonus the Executive received with respect
to the fiscal year prior to the Change in Control of the Company (the aggregate
amount set forth in clause (i) and clause (ii) shall hereafter be referred to as
the “Annual Cash Compensation”).
(e)    Beneficial Owner. A Person shall be deemed to be the “Beneficial Owner”
of any securities:


2
2
2

--------------------------------------------------------------------------------







Exhibit 10.15




(i)    which such Person or any of such Person’s Affiliates or Associates has
the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, (A)
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates or Associates until such
tendered securities are accepted for purchase, or (B) securities issuable upon
exercise of any rights issued pursuant to the terms of any rights agreement of
the Company, at any time before the issuance of such securities;
(ii)    which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule l3d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause (ii)
as a result of an agreement, arrangement or understanding to vote such security
if the agreement, arrangement or understanding: (A) arises solely from a
revocable proxy or consent given to such Person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (B) is not also then reportable on a
Schedule l3D under the Act (or any comparable or successor report); or
(iii)    which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in clause
(ii) above) or disposing of any voting securities of the Company.
(f)    Cause. “Cause” for termination by the Employer of the Executive’s
employment shall be limited to (i) the engaging by the Executive in intentional
conduct that the Company establishes, by clear and convincing evidence, has
caused demonstrable and serious financial injury to the Employer, as evidenced
by a determination in a binding and final judgment, order or decree of a court
or administrative agency of competent jurisdiction, in effect after exhaustion
or lapse of all rights of appeal, in an action, suit or proceeding, whether
civil, criminal, administrative or investigative; (ii) the Executive’s
conviction of a felony (as evidenced by binding and final judgment, order or
decree of a court of competent jurisdiction, in effect after exhaustion of all
rights of appeal); or (iii) continuing willful and unreasonable refusal by the
Executive to perform the Executive’s duties or responsibilities (unless
significantly changed without the Executive’s consent).


3
3
3

--------------------------------------------------------------------------------







Exhibit 10.15




(g)    Change in Control of the Company. A “Change in Control of the Company”
shall be deemed to have occurred if an event set forth in any one of the
following paragraphs shall have occurred:
(i)    any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 30% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors of the Company then serving: (A) individuals who, on
the date of this Agreement constituted the Board and (B) any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, as such
terms are used in Rule 14a 11 of Regulation 14A under the Act) whose appointment
or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date of this
Agreement, or whose appointment, election or nomination for election was
previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any direct or indirect subsidiary of
the Company) shall not be Continuing Directors for purposes of this Agreement
until after such individuals are first nominated for election by a vote of at
least two-thirds (2/3) of the then Continuing Directors and are thereafter
elected as directors by the shareholders of the Company at a meeting of
shareholders held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or


4
4
4

--------------------------------------------------------------------------------







Exhibit 10.15




(iii)    the consummation of a merger, consolidation or share exchange of the
Company with any other corporation or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), in each case,
which requires approval of the shareholders of the Company, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange, or
(B) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 30% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or
(iv)    the consummation of a plan of complete liquidation or dissolution of the
Company or a sale or disposition by the Company of all or substantially all of
the Company’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), in each case, which requires
approval of the shareholders of the Company, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by Persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.
Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of the Company immediately following such
transaction or series of transactions.
(h)    Covered Termination. Subject to Section 2(b), the term “Covered
Termination” means any termination of employment from the Employer during the
Employment Period where the Termination Date or the date Notice of Termination
is delivered is any date prior to the end of the Employment Period.


5
5
5

--------------------------------------------------------------------------------







Exhibit 10.15




(i)    Employment Period. Subject to Section 2(b), the term “Employment Period”
means a period commencing on the date of a Change in Control of the Company, and
ending at 11:59 p.m. Central Time on the earlier of the second anniversary of
such date or the Executive’s Normal Retirement Date.
(j)    Good Reason. The Executive shall have “Good Reason” for termination of
employment in the event of any of the following without the Executive’s prior
written consent:
(i)    any breach of this Agreement by the Employer, including specifically any
breach by the Employer of the agreements contained in Section 3, Section 4,
Section 5, or Section 6, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith that the Employer remedies within ten (10)
days after receipt of written notice thereof given by the Executive;
(ii)    any reduction in the Executive’s (A) base salary, (B) percentage of base
salary available as cash incentive compensation or bonus opportunity, (C) grant
date fair value of annual equity-based awards or (D) other benefits, in each
case relative to those most favorable to the Executive in effect at any time
during the 180-day period prior to the Change in Control of the Company or, to
the extent more favorable to the Executive, those in effect at any time during
the Employment Period;
(iii)    the removal of the Executive from, or any failure to reelect or
reappoint the Executive to, any of the positions held with the Employer on the
date of the Change in Control of the Company or any other positions with the
Employer to which the Executive shall thereafter be elected, appointed or
assigned, except in the event that such removal or failure to reelect or
reappoint relates to the termination by the Employer of the Executive’s
employment for Cause or by reason of disability pursuant to Section 12;
(iv)    a good faith determination by the Executive that there has been a
material adverse change in the Executive’s working conditions or status with the
Employer relative to the most favorable working conditions or status in effect
during the 180-day period prior to the Change in Control of the Company, or, to
the extent more favorable to the Executive, those in effect at any time during
the Employment Period, including but not limited to (A) a significant change in
the nature or scope of the Executive’s authority, powers, functions, duties or
responsibilities, or (B) a significant reduction in the level of support
services, staff, secretarial and other assistance, office space and
accoutrements, but in each case excluding for this purpose an isolated,
insubstantial and inadvertent event not occurring in bad faith that the Employer
remedies within ten (10) days after receipt of written notice thereof given by
the Executive;
(v)    the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
on the date


6
6
6

--------------------------------------------------------------------------------







Exhibit 10.15




180 days prior to the Change in Control of the Company (or if the Executive has
not been employed for 180 days prior to the Change in Control of the Company, as
in effect on the date the Executive entered into this Agreement);
(vi)    the Employer requires the Executive to travel on Employer business 20%
in excess of the average number of days per month the Executive was required to
travel during the 180-day period prior to the Change in Control of the Company;
or
(vii)    failure by the Company to obtain the Agreement referred to in Section
17(a) as provided therein.
(k)    Normal Retirement Date. The term “Normal Retirement Date” means the
Executive’s attainment of age sixty-five (65).
(l)    Person. The term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert.
(m)    Termination Date. Except as otherwise provided in Section 2(b), Section
10(b), and Section 17(a), the term “Termination Date” means (i) if the
Executive’s termination of employment is by the Executive’s death, the date of
death; (ii) if the Executive’s termination of employment is by reason of
voluntary early retirement, as agreed in writing by the Employer and the
Executive, the date of such early retirement which is set forth in such written
agreement; (iii) if the Executive’s termination of employment is, for purposes
of this Agreement, by reason of disability pursuant to Section 12, the earlier
of thirty (30) days after the Notice of Termination is given or one day prior to
the end of the Employment Period; (iv) if the Executive’s termination of
employment is by the Executive voluntarily (other than for Good Reason), the
date the Notice of Termination is given; and (v) if the Executive’s termination
of employment is by the Employer (other than by reason of disability pursuant to
Section 12) or by the Executive for Good Reason, the earlier of thirty (30) days
after the Notice of Termination is given or one day prior to the end of the
Employment Period. Notwithstanding the foregoing,
(A)    If termination is for Cause pursuant to Section 1(f)(iii) and if the
Executive has cured the conduct constituting such Cause as described by the
Employer in its Notice of Termination within such 30-day or shorter period, then
the Executive’s employment hereunder shall continue as if the Employer had not
delivered its Notice of Termination.
(B)    If the Executive shall in good faith give a Notice of Termination for
Good Reason and the Employer notifies the Executive that a dispute exists
concerning the termination within the 15-day period following receipt thereof,
then the Executive may elect to continue his or her employment during such
dispute and the Termination Date shall be determined under this paragraph. If
the Executive so


7
7
7

--------------------------------------------------------------------------------







Exhibit 10.15




elects and it is thereafter determined that Good Reason did exist, the
Termination Date shall be the earliest of (1) the date on which the dispute is
finally determined, either (x) by mutual written agreement of the parties or (y)
in accordance with Section 22, (2) the date of the Executive’s death or (3) one
day prior to the end of the Employment Period. If the Executive so elects and it
is thereafter determined that Good Reason did not exist, then the employment of
the Executive hereunder shall continue after such determination as if the
Executive had not delivered the Notice of Termination asserting Good Reason and
there shall be no Termination Date arising out of such Notice. In either case,
this Agreement continues, until the Termination Date, if any, as if the
Executive had not delivered the Notice of Termination except that, if it is
finally determined that Good Reason did exist, the Executive shall in no case be
denied the benefits described in Section 9 (including a Termination Payment)
based on events occurring after the Executive delivered his Notice of
Termination.
(C)    Except as provided in Section 1(m)(B), if the party receiving the Notice
of Termination notifies the other party that a dispute exists concerning the
termination within the appropriate period following receipt thereof and it is
finally determined that the reason asserted in such Notice of Termination did
not exist, then (1) if such Notice was delivered by the Executive, the Executive
will be deemed to have voluntarily terminated his employment and the Termination
Date shall be the earlier of the date 15 days after the Notice of Termination is
given or one day prior to the end of the Employment Period and (2) if delivered
by the Company, the Company will be deemed to have terminated the Executive
other than by reason of death, disability or Cause.
Capitalized terms used in this Agreement not defined in this Section 1 have the
meanings assigned in the other sections of this Agreement. The definitions of
the following terms may be found in the sections indicated:
Term
Section
 
 
Annual Base Salary
Section 5(a)
Base Period Income
Section 9(b)(iii)
Bonus Amount
Section 5(e)(i)
Bonus Plan
Section 5(e)
Company Incentive Plan
Section 5(e)(iii)
Expenses
Section 15
Goals
Section 5(e)(iii)
Notice of Termination
Section 13
Plans
Section 9(c)(iv)
Termination Payment
Section 9(a)
Total Payments
Section 9(b)(i)



8
8
8

--------------------------------------------------------------------------------







Exhibit 10.15






2.    Termination or Cancellation Prior to Change in Control.
(a)    Subject to Section 2(b), the Employer and the Executive shall each retain
the right to terminate the employment of the Executive at any time and for any
reason (or no reason) prior to a Change in Control of the Company. Subject to
Section 2(b), in the event that prior to a Change in Control of the Company (i)
the Executive’s employment is terminated or (ii) as determined in writing by the
Compensation Committee of the Board of Directors of the Company in its sole
discretion, the Executive’s authority, powers, functions, duties,
responsibilities or pay grade are materially reduced, this Agreement shall be
terminated and cancelled and of no further force and effect, and any and all
rights and obligations of the parties hereunder shall cease.
(b)    Anything in this Agreement to the contrary notwithstanding, if the
Executive’s employment with the Employer is terminated by the Employer (other
than a termination due to the Executive’s death or as a result of the
Executive’s disability (as determined under Section 12) during the period of 180
days prior to the date on which a Change in Control of the Company occurs, and
if it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control of the Company or (ii)
otherwise arose in connection with or in anticipation of a Change in Control of
the Company, then for all purposes of this Agreement such termination of
employment shall be deemed a “Covered Termination,” a “Notice of Termination”
shall be deemed to have been given, and the “Employment Period” shall be deemed
to have begun on the date of such termination which shall be deemed to be the
“Termination Date” and the date of the Change of Control of the Company for
purposes of this Agreement. Anything in this Agreement to the contrary
notwithstanding, if the Executive’s authority, powers, functions, duties,
responsibilities or pay grade were reduced pursuant to Section 2(a)(ii) during
the period of 180 days prior to the date on which the Change in Control of the
Company occurs, and if it is reasonably demonstrated by the Executive that such
reduction in authority, powers, functions, duties, responsibilities or pay grade
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control of the Company or (ii) otherwise arose
in connection with or in anticipation of a Change in Control of the Company,
then the termination and cancellation of this Agreement pursuant to Section 2(a)
shall be deemed null and void, this Agreement shall be deemed to remain in full
force and effect with any and all rights and obligations of the parties
hereunder continuing and such reduction in authority, powers, functions, duties,
responsibilities or pay grade shall be considered “Good Reason” for the
Executive to terminate employment in connection with a Change in Control of the
Company.
(c)    Notwithstanding anything herein to the contrary, if the Executive
relocates to the United States, or if the Executive becomes subject to the
United States Internal Revenue Code, and at such time Executive remains employed
in a position for which a Key Executive Employment and Severance Agreement is
applicable, then the Employer may, without the Executive’s consent, amend this
Agreement or, alternatively, provide Executive with a replacement agreement, in
either case, to


9
9
9

--------------------------------------------------------------------------------







Exhibit 10.15




conform to the approved form of Key Executive Employment and Severance Agreement
for executives employed in the United States.
3.    Employment Period. If a Change in Control of the Company occurs when the
Executive is employed by the Employer, the Employer will continue thereafter to
employ the Executive during the Employment Period, and the Executive will remain
in the employ of the Employer in accordance with and subject to the terms and
provisions of this Agreement. Any termination of employment during the
Employment Period, whether by the Company or the Employer, shall be deemed a
termination by the Company for purposes of this Agreement.
4.    Duties. During the Employment Period, the Executive shall, in the same
capacities and positions held by the Executive at the time of the Change in
Control of the Company or in such other capacities and positions as may be
agreed to by the Employer and the Executive in writing, devote the Executive’s
best efforts and all of the Executive’s business time, attention and skill to
the business and affairs of the Employer, as such business and affairs now exist
and as they may hereafter be conducted.
5.    Compensation. During the Employment Period, the Executive shall be
compensated as follows:
(a)    The Executive shall receive, at reasonable intervals (but not less often
than monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in cash equivalent of not less than twelve times the Executive’s highest monthly
base salary for the twelve-month period immediately preceding the month in which
the Change in Control of the Company occurs or, if higher, annual base salary at
the rate in effect immediately prior to the Change in Control of the Company
(which base salary shall, unless otherwise agreed in writing by the Executive or
subject to any irrevocable deferral election then in effect, include the current
receipt by the Executive of any amounts which, prior to the Change in Control of
the Company, the Executive had elected to defer, subject to adjustment as
hereinafter provided in Section 6 (such salary amount as adjusted upward from
time to time is hereafter referred to as the “Annual Base Salary”).
(b)    The Executive shall receive fringe benefits at least equal in value to
the highest value of such benefits provided for the Executive at any time during
the 180-day period immediately prior to the Change in Control of the Company or,
if more favorable to the Executive, those provided generally at any time during
the Employment Period to any executives of the Employer of comparable status,
position, and work location to the Executive; and shall be reimbursed, at such
intervals and in accordance with such standard policies that are most favorable
to the Executive that were in effect at any time during the 180-day period
immediately prior to the Change in Control of the Company, for any and all
monies advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Employer,
including travel expenses.


10
10
10

--------------------------------------------------------------------------------







Exhibit 10.15




(c)    The Executive and/or the Executive’s family, as the case may be, shall be
included, to the extent eligible thereunder (which eligibility shall not be
conditioned on the Executive’s salary grade or on any other requirement which
excludes persons of comparable status to the Executive unless such exclusion was
in effect for such plan or an equivalent plan at any time during the 180-day
period immediately prior to the Change in Control of the Company), in any and
all plans providing benefits for the Employer’s salaried employees in general,
including but not limited to group life insurance, hospitalization, medical,
dental, profit sharing and stock bonus plans; provided, that, (i) in no event
shall the aggregate level of benefits under such plans in which the Executive is
included be less than the aggregate level of benefits under plans of the
Employer of the type referred to in this Section 5(c) in which the Executive was
participating at any time during the 180-day period immediately prior to the
Change in Control of the Company and (ii) in no event shall the aggregate level
of benefits under such plans be less than the aggregate level of benefits under
plans of the type referred to in this Section 5(c) provided at any time after
the Change in Control of the Company to any executive of the Employer of
comparable status and position to the Executive.
(d)    The Executive shall annually be entitled to not less than the amount of
paid vacation and not fewer than the highest number of paid holidays to which
the Executive was entitled annually at any time during the 180-day period
immediately prior to the Change in Control of the Company or such greater amount
of paid vacation and number of paid holidays as may be made available annually
to other executives of the Employer of comparable status and position to the
Executive at any time during the Employment Period.
(e)    Subject to applicable law, the Executive shall be included in all plans
providing additional benefits to executives of the Employer of comparable status
and position to the Executive, including but not limited to short- or long-term
cash-based incentive compensation plans (such plan or plans together, the “Bonus
Plan”), deferred compensation plans, supplemental retirement plans, equity
awards, and similar or comparable plans; provided, that, unless otherwise
provided in clauses (i) or (ii) below, in no event shall the aggregate level of
benefits under such plans or awards be less than the higher of (x) the highest
aggregate level of benefits under plans of the Employer of the type referred to
in this Section 5(e) in which the Executive was participating at any time during
the 180-day period immediately prior to the Change in Control of the Company and
(y) the aggregate levels of benefits under plans of the type referred to in this
Section 5(e) provided at any time after the Change in Control of the Company to
any executive of the Employer comparable in status and position to the
Executive.
(i)    With respect to the Bonus Plan, the amount of the compensation (the
“Bonus Amount”) that the Executive is eligible to earn under the Bonus Plan if
the threshold, target and maximum performance objectives are met shall be no
less than the highest threshold, target and maximum amounts, respectively, that
Executive was eligible to receive under awards outstanding under the Employer’s
short- or long-term cash-based incentive compensation plan or plans as in effect
at any time during the 180-day period immediately prior to the Change in Control
of the Company; provided that the amount Executive is


11
11
11

--------------------------------------------------------------------------------







Exhibit 10.15




eligible to earn shall in no event be lower than the amount of short- or
long-term cash-based incentive compensation that any executive of the Employer
comparable in status and position to the Executive is eligible to earn. Payment
of the Bonus Amount, if earned, shall not be affected by the Executive’s
termination of employment after the end of the Employment Period.
(ii)    With respect to equity awards, the Executive shall annually receive
awards under one or more equity-based compensation plan or plans of the
Employer. Such annual equity awards shall have a grant date fair value at least
equal to the aggregate grant date fair value of the largest equity-based awards
granted to the Executive at any time during the one-year period immediately
prior to the Change in Control of the Company, measured, in each case, as a
multiple of the Executive’s Annual Base Salary; provided that, solely for
purposes of determining the grant date fair value of the largest equity-based
awards granted to the Executive during such one-year period immediately prior to
the Change in Control of the Company, any inducement awards or other awards that
are intended to be non-recurring shall be disregarded or, to the extent such
awards are intended to replace more than one annual award, shall be pro-rated so
that only a one-year portion of the award shall be counted; and provided further
that the grant date fair value of the equity awards granted to the Executive
shall in no event be lower than the grant date fair value of the annual
equity-based awards granted to any executive of the Employer comparable in
status and position to the Executive.
(iii)    To the extent any compensation that the Executive has an opportunity to
earn after a Change in Control of the Company is subject to achieving
performance objectives, such performance objectives shall be established and
communicated in writing to the Executive within the first ninety (90) days of
the performance period and shall be reasonably related to the business of the
Employer (the “Goals”). All Goals shall be attainable with approximately the
same degree of probability as the most attainable goals under the Employer’s
performance-based compensation plan or plans as in effect at any time during the
180-day period immediately prior to the Change in Control of the Company
(whether one or more, the “Company Incentive Plan”) and in view of the
Employer’s existing and projected financial and business circumstances
applicable at the time, and shall have a performance period that is no longer
than the performance period corresponding to the most analogous type of
compensation under the Company Incentive Plan.
6.    Annual Compensation Adjustments. During the Employment Period, the Board
of Directors of the Company (or an appropriate committee thereof) will consider
and appraise, at least annually, the contributions of the Executive to the
Company, and in accordance with the Company’s practice prior to the Change in
Control of the Company, due consideration shall be given to the upward
adjustment of the Executive’s Annual Base Salary, at least annually, (a)


12
12
12

--------------------------------------------------------------------------------







Exhibit 10.15




commensurate with increases generally given to other executives of the Employer
of comparable status and position to the Executive, and (b) as the scope of the
Company’s operations or the Executive’s duties expand.
7.    Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating his
employment other than for Good Reason (any such terminations to be subject to
the procedures set forth in Section 13), then the Executive shall be entitled to
receive only Accrued Benefits.
8.    Termination Giving Rise to a Termination Payment and Certain Other
Benefits. If there is a Covered Termination by the Executive for Good Reason, or
by the Company other than by reason of (i) death, (ii) disability pursuant to
Section 12, or (iii) Cause (any such terminations to be subject to the
procedures set forth in Section 13), then (A) the Executive shall be entitled to
receive Accrued Benefits and, in lieu of further base salary for periods
following the Termination Date, as liquidated damages and additional severance
pay and in consideration of the covenant of the Executive set forth in Section
14(a), the Termination Payment pursuant to Section 9(a), (B) all equity-based
and cash incentive awards then held by the Executive that were granted prior to
the Change in Control of the Company shall be subject to the terms of the equity
or incentive plan under which the awards were granted and (C) all equity-based
and cash incentive awards then held by the Executive that were granted on or
after the Change in Control of the Company shall vest or be earned in full
immediately upon such Covered Termination, with the amount or value of any
performance-based awards determined based on the deemed achievement of all
applicable performance conditions at 100% of target, without pro-ration.
9.    Payments Upon Termination.
(a)    Termination Payment. The “Termination Payment” shall be an amount equal
to the Annual Cash Compensation times two. The Termination Payment shall be paid
to the Executive in cash within ten (10) business days after the Termination
Date. Notwithstanding the foregoing, in the event the Executive’s Termination
Date is pursuant to Section 2(b), the Termination Payment shall be paid within
ten (10) business days after the date of the Change in Control of the Company
(as defined without reference to Section 2(b)), without interest. Such lump sum
payment shall not be reduced by any present value or similar factor, and the
Executive shall not be required to mitigate the amount of the Termination
Payment by securing other employment or otherwise, nor will such Termination
Payment be reduced by reason of the Executive securing other employment or for
any other reason, except as provided in subsection (b) below. The Termination
Payment shall be in lieu of, and acceptance by the Executive of the Termination
Payment shall constitute the Executive’s release of any rights of the Executive
to, any other cash severance payments under any Company severance policy,
practice or agreement.


13
13
13

--------------------------------------------------------------------------------







Exhibit 10.15




(b)    Additional Benefits. If there is a Covered Termination and the Executive
is entitled to Accrued Benefits and the Termination Payment, then the Company
shall provide to the Executive the following additional benefits:
(i)    The Executive shall receive until the end of the second calendar year
following the calendar year in which the Executive’s termination of employment
occurs, at the expense of the Company, outplacement services, on an
individualized basis at a level of service commensurate with the Executive’s
status with the Company immediately prior to the date of the Change in Control
of the Company (or, if higher, immediately prior to the Executive’s termination
of employment), provided by a nationally recognized executive placement firm
selected by the Company; provided that the cost to the Company of such services
shall not exceed 10% of the Executive’s Annual Base Salary.
(ii)    To the extent permitted by applicable law, until the earlier of the end
of the Employment Period or such time as the Executive has obtained new
employment and is covered by benefits which in the aggregate are at least equal
in value to the following benefits, the Executive shall continue to be covered,
at the expense of the Company, by the same or equivalent life insurance,
hospitalization, medical and dental coverage as was required hereunder with
respect to the Executive immediately prior to the date the Notice of Termination
is given. If the Executive is entitled to the Termination Payment pursuant to
Section 2(b) and the benefits under this subsection (ii), then within ten (10)
days following the Change in Control of the Company (determined without regard
to Section 2(b)), the Company shall reimburse the Executive for any premiums the
Executive paid for his or her hospitalization, medical and dental coverage
provided by the Employer from the Executive’s Termination Date through the date
of the Change in Control of the Company (determined without regard to Section
2(b)).
(iii)    The Company shall bear up to $15,000 in the aggregate of fees and
expenses of consultants and/or legal or accounting advisors engaged by the
Executive to advise the Executive as to matters relating to the computation of
benefits due and payable under this Section 9.
(iv)    The Company shall cause the Executive to be fully and immediately vested
in his account under any nonqualified defined contribution retirement plan of
the Employer.


14
14
14

--------------------------------------------------------------------------------







Exhibit 10.15




10.    Death.
(a)    Except as provided in Section 10(b), in the event of a Covered
Termination due to the Executive’s death, the Executive’s estate, heirs and
beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date.
(b)    In the event the Executive dies after a Notice of Termination is given
(i) by the Company or (ii) by the Executive for Good Reason, the Executive’s
estate, heirs and beneficiaries shall be entitled to the benefits described in
Section 10(a) and, subject to the provisions of this Agreement, to such
Termination Payment as the Executive would have been entitled to had the
Executive lived, except that the Termination Payment shall be paid within 90
days following the date of the Executive’s death, without interest thereon. For
purposes of this Section 10(b), the Termination Date shall be the earlier of 30
days following the giving of the Notice of Termination, subject to extension
pursuant to Section 1(q), or one day prior to the end of the Employment Period.
11.    Retirement. If, during the Employment Period, the Executive and the
Employer shall execute an agreement providing for the early retirement of the
Executive from the Employer, or the Executive shall otherwise give notice that
he is voluntarily choosing to retire early from the Employer, the Executive
shall receive Accrued Benefits through the Termination Date; provided, that if
the Executive’s employment is terminated by the Executive for Good Reason or by
the Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
the Executive shall also be entitled to receive a Termination Payment pursuant
to Section 9.
12.    Termination for Disability. If, during the Employment Period, as a result
of the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six consecutive months and, within 30 days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 13. If the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section, the Executive shall receive Accrued Benefits
through the Termination Date and shall remain eligible for all benefits provided
by any long term disability programs of the Employer in effect at the time of
such termination.
13.    Termination Notice and Procedure. Any Covered Termination by the Company
or the Executive (other than a termination of the Executive’s employment that is
a Covered Termination by virtue of Section 2(b)) shall be communicated by a
written notice of termination


15
15
15

--------------------------------------------------------------------------------







Exhibit 10.15




(“Notice of Termination”) to the Executive, if such Notice is given by the
Company, and to the Company, if such Notice is given by the Executive, all in
accordance with the following procedures and those set forth in Section 23:
(a)    If such termination is for disability, Cause or Good Reason, the Notice
of Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.
(b)    Any Notice of Termination by the Company shall have been approved, prior
to the giving thereof to the Executive, by a resolution duly adopted by a
majority of the directors of the Company (or any successor corporation) then in
office.
(c)    If the Notice is given by the Executive for Good Reason, the Executive
may cease performing his duties hereunder on or after the date fifteen (15) days
after the delivery of Notice of Termination and shall in any event cease
employment on the Termination Date. If the Notice is given by the Company, then
the Executive may cease performing his duties hereunder on the date of receipt
of the Notice of Termination, subject to the Executive’s rights hereunder.
(d)    The Executive shall have thirty (30) days, or such longer period as the
Company may determine to be appropriate, to cure any conduct or act, if curable,
alleged to provide grounds for termination of the Executive’s employment for
Cause under this Agreement pursuant to Section 1(g)(iii).
(e)    The recipient of any Notice of Termination shall personally deliver or
mail in accordance with Section 23 written notice of any dispute relating to
such Notice of Termination to the party giving such Notice within 15 days after
receipt thereof; provided, however, that if the Executive’s conduct or act
alleged to provide grounds for termination by the Company for Cause is curable,
then such period shall be 30 days. After the expiration of such period, the
contents of the Notice of Termination shall become final and not subject to
dispute.
14.    Further Obligations of the Executive.
(a)    Competition. The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring one year
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, (i) solicit for employment an employee of the Company or its
subsidiaries or (ii) participate in the management of, be employed by or own any
business enterprise at a location anywhere in the World that engages in
substantial competition with the Company or its subsidiaries, where such
enterprise’s revenues from any competitive activities amount to 10% or more of
such enterprise’s net revenues and sales for its most recently completed fiscal
year; provided, however, that nothing in this Section 14(a) shall prohibit the
Executive from owning stock or other securities of a competitor amounting to
less than five percent (5%) of the outstanding capital stock of such competitor.


16
16
16

--------------------------------------------------------------------------------







Exhibit 10.15




(b)    Confidentiality. During and following the Executive’s employment by the
Company, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any confidential information or
proprietary data of the Company (including that of the Employer), except to the
extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company. Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company. All records, files, documents and materials, or copies
thereof, relating to the business of the Company which the Executive shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company and shall be promptly returned to the Company upon
termination of employment with the Company. Notwithstanding anything to the
contrary herein, however, nothing in this Agreement prohibits the Executive from
reporting possible violations of local, state, foreign or federal law or
regulation, or related facts, to any governmental agency or entity or making
other reports or disclosures that, in each case, the Executive believes are
protected under the whistleblower provisions of local, state, foreign or federal
law or regulation. Without limitation, the Executive may report possible
violations of law or regulation and related facts to the U.S. Department of
Justice, the Securities and Exchange Commission, Congress, and any agency
Inspector General. The Executive does not need the prior authorization of the
Company (including, but not limited to, its law department) to make any such
reports or disclosures, and the Executive does not need to notify the Company
that the Executive has made such reports or disclosures Making such reports or
disclosures does not in any way have adverse consequences to the Executive under
this Agreement.
15.    Expenses and Interest. If, after a Change in Control of the Company, (a)
a dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement or (b) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as the Executive is not acting in bad
faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
the dispute, legal or arbitration proceeding (“Expenses”), and prejudgment
interest on any money judgment or arbitration award obtained by the Executive
calculated at the rate of interest announced by U.S. Bank National Association,
Minneapolis, Minnesota, from time to time at its prime or base lending rate from
the date that payments to him should have been made under this Agreement. Within
ten days after the Executive’s written request therefore (but in no event later
than the end of the calendar year following the calendar year in which such
Expense is incurred), the Company shall reimburse the Executive, or such other
person or entity as the Executive may designate in writing to the Company, the
Executive’s reasonable Expenses.
16.    Payment Obligations Absolute. The Company’s obligation during and after
the Employment Period to pay the Executive the amounts and to make the benefit
and other


17
17
17

--------------------------------------------------------------------------------







Exhibit 10.15




arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against him or her or anyone else. Except as provided in Section 15, all amounts
payable by the Company hereunder shall be paid without notice or demand. Each
and every payment made hereunder by the Company shall be final, and the Company
will not seek to recover all or any part of such payment from the Executive, or
from whomsoever may be entitled thereto, for any reason whatsoever.
17.    Successors.
(a)    If the Company sells, assigns or transfers all or substantially all of
its business and assets to any Person or if the Company merges into or
consolidates or otherwise combines (where the Company does not survive such
combination) with any Person (any such event, a “Sale of Business”), then the
Company shall assign all of its right, title and interest in this Agreement as
of the date of such event to such Person, and the Company shall cause such
Person, by written agreement in form and substance reasonably satisfactory to
the Executive, to expressly assume and agree to perform from and after the date
of such assignment all of the terms, conditions and provisions imposed by this
Agreement upon the Company. Failure of the Company to obtain such written
agreement prior to the effective date of such Sale of Business shall be a breach
of this Agreement constituting “Good Reason” hereunder, except that for purposes
of implementing the foregoing the date upon which such Sale of Business becomes
effective shall be deemed the Termination Date. In case of such assignment by
the Company and of assumption and agreement by such Person, as used in this
Agreement, “Company” shall thereafter mean such Person which executes and
delivers the agreement provided for in this Section 17 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law, and this Agreement shall inure to the benefit of, and be enforceable by,
such Person. The Executive shall, in his discretion, be entitled to proceed
against any or all of such Persons, any Person which theretofore was such a
successor to the Company and the Company (as so defined) in any action to
enforce any rights of the Executive hereunder. Except as provided in this
Section 17(a), this Agreement shall not be assignable by the Company. This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.
(b)    This Agreement and all rights of the Executive shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Executive under Sections 3, 7, 8, 9, 10, 11, 12 and 15 if the Executive had
lived shall be paid, in the event of the Executive’s death, to the Executive’s
estate, heirs and representatives; provided, however, that the foregoing shall
not be construed to modify any terms of any benefit plan of the Employer, as
such terms are in effect on the date of the Change in Control of the Company,
that expressly govern benefits under such plan in the event of the Executive’s
death.
18.    Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of


18
18
18

--------------------------------------------------------------------------------







Exhibit 10.15




competent jurisdiction, the validity and enforceability of the remainder of such
provisions or parts hereof and the applicability thereof shall not be affected
thereby.
19.    Contents of Agreement; Waiver of Rights; Amendment. This Agreement sets
forth the entire understanding between the parties hereto with respect to the
subject matter hereof and shall supersede in all respects, and the Executive
hereby waives all rights under, any prior or other agreement or understanding
between the parties with respect to such subject matter, including, but not
limited to any Key Executive Employment and Severance Agreement between the
Company and the Executive entered into prior to the date hereof. Except as
provided in Section 2(c), this Agreement may not be amended or modified at any
time except by a written instrument executed by the Company and the Executive.
20.    Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items (“Tax-Related
Items”) which it is from time to time required to withhold. Notwithstanding the
foregoing, regardless of any action taken by the Company, the ultimate liability
for all Tax-Related Items is and remains Executive’s responsibility and may
exceed the amount actually withheld by the Company, if any.
21.    Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.
22.    Governing Law; Resolution of Disputes.
(a)    This Agreement and the rights and obligations hereunder shall be governed
by and construed in accordance with the laws of the State of Minnesota, without
reference to the conflict of law principles thereof, except if and to the extent
that a specific provision of this Agreement is superseded, in whole or in part,
by a mandatory Dutch law provision, in which case it is the intention of the
parties that such Dutch provision should be read as close as legally possible to
the original, superseded provision applicable under laws of Minnesota.
(b)    Any dispute arising out of this Agreement shall, at the Executive’s
election, be determined by arbitration under the rules of the American
Arbitration Association then in effect (in which case both parties shall be
bound by the arbitration award) or by litigation. Whether the dispute is to be
settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Minneapolis, Minnesota or, at the Executive’s election, if
the Executive is not then residing or working in the Minneapolis, Minnesota
metropolitan area, in the judicial district encompassing the city in which the
Executive resides; provided, that, if the Executive is not then residing in the
United States, the election


19
19
19

--------------------------------------------------------------------------------







Exhibit 10.15




of the Executive with respect to such venue shall be either (i) Minneapolis,
Minnesota or (ii) in the judicial district encompassing that city in the United
States among the thirty cities having the largest population (as determined by
the most recent United States Census data available at the Termination Date)
which is closest to the Executive’s residence or (iii) the local competent Dutch
court closest to where the Executive resides. The parties consent to personal
jurisdiction in each trial court in the selected venue having subject matter
jurisdiction notwithstanding their residence or situs, and each party
irrevocably consents to service of process in the manner provided hereunder for
the giving of notices.
23.    Notice. Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Section 13(d), shall be deemed given when
actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive. If mailed,
such notices shall be mailed by United States registered or certified mail,
return receipt requested, addressee only, postage prepaid, if to the Company, to
nVent Electric plc, Attention: Secretary (or Chief Executive Officer, if the
Executive is then Secretary), 1665 Utica Avenue, St. Louis Park, Minnesota
55416, or if to the Executive, at the address set forth below the Executive’s
signature to this Agreement, or to such other address as the party to be
notified shall have theretofore given to the other party in writing.
24.    No Waiver. No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.
25.    Headings. The headings herein contained are for reference only and shall
not affect the meaning or interpretation of any provision of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
NVENT ELECTRIC PLC


By: _________________________________
       


Its:






Attest: _______________________________
    


Its:


20
20
20

--------------------------------------------------------------------------------







Exhibit 10.15






EXECUTIVE:


                            




21
21
21